EXAMINER’S AMENDMENT
NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on June 7, 2022.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows:
In claim 16, on line 6, “the water-separating” has been replaced with --each water-separating--.
In claim 16, on line 8, “the water-separating” has been replaced with --each water-separating--.
In claim 21, on line 7, “the water-separating” has been replaced with --each water-separating--.
In claim 21, on line 9, “the water-separating” has been replaced with --each water-separating--.
In claim 21, on line 16, --:-- has been inserted at the end of the line, after “rotates”.

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach a water outlet device with a driving mechanism, or a driving mechanism for a water outlet device, respectively, wherein the driving mechanism comprises an operating member movably connected to a body of the water outlet device, and a directional control mechanism, with the operating member connected to the directional control mechanism such that bidirectional movements of the operating member respectively controls the directional the directional control mechanism to move in a single direction, and wherein the directional control mechanism is connected to a switching mechanism of the body and configured to drive the switching mechanism, as essentially set forth in each of claims 1 and 22.
The prior art, alone or in combination, did not show or teach a water outlet device including a switching mechanism, a driving mechanism configured to drive the switching mechanism, a plurality of sealing parts, and a plurality of water outlet parts, wherein the switching mechanism comprises a switching seat, and when the switching seat rotates: a pushing part defined by a peripheral wall of the switching seat follows the switching seat to move circumferentially, and circumferential movement of the pushing part drives a corresponding matching part of the plurality of matching parts to move in the first direction, with the first direction intersecting a plane perpendicular to an axis of rotation of the switching seat, and wherein the pushing part comprises a guiding surface and a supporting part connected to the guiding surface, with the supporting part comprising an inner ring supporting part and an outer ring supporting part arranged radially along the axis of rotation of the switching seat, a central angle of the outer ring supporting part being smaller than a central angle of the inner ring supporting part, the plurality of sealing parts comprising at least a first sealing part and a second sealing part, the first sealing part comprising a first matching part of the plurality of matching parts, the second sealing part comprising a second matching part of the plurality of matching parts, wherein a length of the second matching part extending out from the second sealing part is longer than a length of the first matching part extending out from the first sealing part, together with the other recited limitations as set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752